Citation Nr: 0430678	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal in March 2003.  
The veteran was informed in August 2004 that he was scheduled 
for a videoconference hearing in September 2004.  In August 
2004, the veteran, through his representative, withdrew the 
request for a hearing.  38 C.F.R. § 20.704(e) (2003).


REMAND

The veteran claims that he suffered a hearing loss in service 
when a hand grenade exploded during basic training and 
injured his eardrum.  He claims that his ears and head ring 
and he gets dizzy if he turns his head too quickly.  He 
states that his hearing is poor and that he has a hole in his 
left eardrum.

The veteran's service medical records (SMRs) are not 
available due to possible destruction in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  His separation physical examination is negative 
for any reports of hearing loss.  The veteran was 
administered the whispered and spoken voice tests.

The veteran has submitted evidence in the form of statements 
from individuals who were stationed with him during service.  
In the first statement, Mr. R. said that he was inducted into 
service with the veteran and that they went through basic 
training together.  He said that they served together for 
approximately 21 months.  He said that he remembered the 
veteran having ear trouble and that it got worse after basic 
training.  

The second statement was from a Mr. B.  Mr. B. confirmed that 
the veteran and another soldier were in a pit on a grenade 
range when the other soldier activated a grenade.  The 
soldier threw the grenade, but it barely cleared the pit 
before it exploded.  After the incident, Mr. B. said that he 
had to repeat questions to the veteran and speak louder.  He 
also stated that the veteran had occasional ear problems 
after the incident.  

Associated with the claims file are VA outpatient treatment 
records dated from June 2001 to April 2002.  The treatment 
records indicate that the veteran has a history of chronic 
serous otitis media, hearing loss and tinnitus.  The veteran 
has had three sets of tubes placed in both of his ears.  An 
entry dated July 11, 2001, indicates that the veteran has a 
large hole in the left tympanic membrane.  Test results 
indicated a mild to profound conductive hearing loss 
bilaterally.  Functional hearing was noted to be good.  No 
opinion as to the etiology of the hearing loss was given.

The RO denied the veteran's claim in April 2002.  The RO 
noted that the veteran's separation physical examination 
showed his hearing as normal to voice testing.  The RO 
determined that there was no evidence to show that the 
veteran's current hearing loss was related to service.

The Board notes that 38 C.F.R. § 3.159(c)(4) (2004) addresses 
when VA is required to provide a medical examination in 
developing a claim.  The regulation provides that VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 

The United States Court of Appeals for Veterans Claims 
(Court) has issued several opinions that are helpful in 
evaluating the veteran's claim.  In Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the Court found that the absence of 
a documented hearing loss while in service is not fatal to a 
claim for service connection.  Further, in Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in Peters v. Brown, 
6 Vet. App. 540, 543 (1994), the Court said that a veteran 
may establish service connection for a disability not 
manifested during service, or within the statutory 
presumptive period, with evidence that demonstrates that the 
disability actually resulted from a disease or injury 
incurred in service.

The veteran has provided competent lay evidence that a 
specific event occurred during service that may be sufficient 
to establish the etiology of his current hearing loss.  The 
evidence of record is not sufficient to make a decision on 
his claim.  In order to afford the veteran due process, a VA 
examination is required.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should obtain more 
information from the veteran about 
treatment or evaluation that he 
received following the grenade 
incident during his basic military 
training.  This information should 
be submitted to the National 
Personnel Records Center (NPRC) 
using the "M05" request, if the 
necessary information for such a 
request is available.  (See the NPRC 
response to the RO's May 8, 2002, 
request for service medical records)

2.  The veteran should be asked to 
provide information regarding all 
treatment since his separation from 
military service for any ear 
problem, especially with respect to 
recurring ear infections.  With 
authorization from the veteran, such 
records should be obtained.

3.  Thereafter, the veteran should 
be afforded a VA audiology 
examination.  The claims folder and 
a copy of this remand should be made 
available to and reviewed by the 
audiologist prior to the 
examination.  The examiner should 
ask the veteran to provide a 
detailed history of the incident 
that occurred in service that the 
veteran believes caused his hearing 
loss.  A detailed history regarding 
the onset of ear infections should 
also be obtained.  The examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's current 
hearing loss or tinnitus is 
attributable to the veteran's period 
of military service.  A complete 
rationale for any opinion expressed 
must be provided.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

